BETTS, District Judge.
The steamer Annie was sent into this port for adjudication, as prize of war, on the 9th of November instant, in charge of a prize-master. She was captured at sea, October 31, 1864, off the coast of North Carolina, by the United States vessels-of-war Wilderness and Niphon, and was libelled, as lawful prize, within this district, and attached on due process of law issued upon the libel filed against her, and made returnable before the court on the 22d day of November, 1864. On that day the warrant of attachment was returned by the marshal, in open ■ court, as served upon the vessel and cargo, and, on motion of the United States attorney, proclamation was duly made in court of her attachment and seizure therqon, and, no one appearing thereupon, on like motion, a judgment, by default of all parties interested in the vessel and cargo, was declared and rendered, and a final decree was pronounced against the same, in due course of procedure, according to the rules and practice of the court. Thereupon, the preparatory proofs taken in the cause, and other documentary evidence found upon the prize vessel, or pertinent to the suit, were produced before the court by the United States attorney, and submitted to Its consideration, with a prayer for judgment of condemnation and forfeiture against the said vessel and cargo as ¡awful prize of war.
The testimony so produced and submitted to the court was direct and satisfactory to the effect following: Albert Connop, examined in preparatorio before the prize commissioners, in this port, on the 14th day of November instant, testified that he was master in command of the ship, at the time of her seizure, on the 31st of October last; that she was captured off Gape Fear river, North Carolina, for having run the blockade of a Confederate port; that she attempted to escape the capturing vessels, the Wilderness and the Niphon, which fired at her twenty-five or thirty guns; that she was English built; that the voyage on which she was captured commenced at Halifax, and was to have terminated at Nassau; that the outward cargo consisted chiefly of provisions, and was discharged at Wilmington, North Carolina; that she had on board, when captured, 500 bales of cotton, 30 tons of tobacco, and 8 barrels of turpentine, aE having been taken on board at Wilmington, and the cotton and tobacco having been shipped by a brother of the owner of the vessel to him at Nassau; that the previous voyage was from Bermuda to Wilmington, and thence to Halifax; that on that voyage she carried into Wilmington a general cargo, the particulars of which he could not state, and brought out cotton and tobacco, which she delivered at Halifax; that she was owned by Alexander Collie, of London; that he does not know who were the owners of the cotton and *968tobacco; that he himself owned the turpentine; that bills of lading covering all of the cargo, except $50.000 in specie, were thrown overboard during the chase of the prize; that he knew that Wilmington was under blockade when he entered and left that port; that the vessel had previously violated the blockade of Wilmington while under the command of the witness and her previous masters; that the specie was thrown overboard during the chase of the vessel, and that the vessel was built for Collie.
The first mate, Trehane Fiekell, and the chief engineer, William Helme, of the prize vessel, were also examined in preparatorio, on the same day with the master, Connop. They substantially concur with him in the allegations that the vessel went into Wilmington, and came out of that port, in violation of the blockade on the voyage -in question, with full knowledge of its existence and enforcement, and with intent to evade it It would be a useless surplusage of details to recapitulate the proofs at large.
The only paper evidence of the ownership of the prize ship, secured and brought into court from the capture, is an English certificate of registry, issued from the custom house at London, January 14, 1864, to Francis Muir. The testimony in preparatorio proves that the vessel was under British equipment as to officers, men, and flag, and was sailed in the interest of British subjects.
The result is unequivocal, upon the proofs, that the .vessel was studiously and openly employed, at the time of her capture, in violating the blockade imposed by the United States government on enemy ports in the rebel states, and was captured in the act of evading the blockade of the port of Wilmington, North Carolina. It is accordingly adjudged that the vessel and cargo be sentenced to condemnation and forfeiture for such offence, and that a decree to that effect be entered. _____